Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a first port having a first link width comprising a first number of physical lanes, wherein the first port is receive data at a first frequency from a first integrated circuit block connected to the first port by the first number of physical lanes; a second port having a different second link width comprising a different second number of physical lanes, wherein the second port is to transmit data at a different second frequency to a different, second integrated circuity block connected to the second port by the second number of physical lanes; and physical layer logic to: receive, at the first port, a first data block arranged according to the first link width and the first frequency; and create at least one second data block arranged according the second link width and the second frequency, wherein the at least one second data block includes information from the first data block arranged sequentially in the at least one second data block” as required by claim 26 and “receiving, at physical layer logic of a first port of a converter device, a data block arranged according to a first link width, wherein the first port comprises a first number of physical lanes corresponding to the first link width, and the first port is receive data at a first frequency from a first device; mapping, by the physical layer logic, bytes from the data block to a second data block, wherein the second data block is arranged according to a second link width, and the second link width is different from the first link width; and transmitting the second data block across a link to another second device using a second port of the converter device, wherein the link support comprises a different second number of physical lanes corresponding to the second link width, and the second port transmits data at a second frequency different from the first frequency” as required by claim 41. Claims 27 thru 40 are allowed based upon their dependency to claim 26 and claims 42 thru 45 are allowed based upon their dependency to claim 41.

Claims 26-45 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844